DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on February 1, 2022.
Claims 1-10 and 13-15 are pending in this action. Claims 1, 10, and 13-15 have been currently amended. Claims 1 and 12 have been canceled. 

Terminal Disclaimer
The terminal disclaimer filed on February 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,706861 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 and 13-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses an apparatus/method for estimating an inter-channel time difference between a firs channel and a second channel signal. The prior art of record fails to teach or fairly suggest the claimed combinations of features. A search has been conducted however no new reference has been found, therefore claims are allowed over the prior art of record.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
March 16, 2022							
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656